Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 07/05/2022 has been entered. Claims 1, 3, 5, and 7 have been amended. Claims 2, 6, and 9 have been canceled. Claims 1-9 remain pending in the application. Objections to the claims 3-4 and 7 are withdrawn. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.
4.	Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobutsugu (US 20100001924 A1).
Regarding claim 1, Nobutsugu (Figs. 1-24) discloses an electronic shelf label system (1) (e.g., Figs. 1-2; electronic shelf label system), comprising 
- a server (7) (e.g., Figs. 2-3; server 31) for delivering shelf label display information (9) (e.g., Figs. 7-10; shelf label display information) to a number of display devices (6A, 6B) (e.g., Figs. 1-2; a plurality of display devices 5) that are controlled by the server (7) (e.g., Figs. 2-3; server 31) to display said shelf label display information (9) on their screens (5) (e.g., Figs. 1-2 and 7-10; display screens 51), 
wherein 
- said screen (5) (e.g., Figs. 7-10; display screens 51) is designed to display video content (13) represented by received video data (e.g., Figs. 7-10; display content), and 
- said display device (6A, 6B) (e.g., Figs. 1-2 and 7-10; display devices 5; [0068]) is designed to deliver video data to a screen (5) (e.g., Figs. 1-2 and 7-10; display screens 51), and 
+ to receive label positioning data for defining the position of the shelf label display information (9) in the display area of at least one of the screens (5) connected to it (e.g., Figs. 2 and 6-10; display devices 5 receives label positioning data generated by a remote control 165; [0053]), and 
+ to embed the shelf label display information (9) in accordance with the received location data in the video content that is delivered to said screen (5) (e.g., Figs. 7-10; shelf label display information is displayed on display screen 5), 
wherein said display device (6A, 6B) (e.g., Figs. 1-2 and 7-10; display devices 5) comprises a position-control interface (communication interface 54; [0065]) for receiving said label positioning data (e.g., Figs. 7-10; label positioning data) generated by a remote-control device (10) (e.g., Figs. 2 and 6; remote control 165) that is different from the server (7) (e.g., Fig. 2; server 31), without the interaction or involvement of the server (7) (e.g., Figs. 2 and 6-10 and [0063]).
Regarding claim 5, Nobutsugu (Figs. 1-24) discloses a method of positioning an electronic shelf label (e.g., Figs. 1-2; electronic shelf label system) comprising the steps of 
- delivering from a server (7) (e.g., Figs. 2-3; server 31) shelf label display information (9) (e.g., Figs. 7-10; shelf label display information) to a number of display devices (6A, 6B) (e.g., Figs. 1-2; a plurality of display devices 5) that are controlled by the server (7) (e.g., Figs. 2-3; server 31) to displayed said information on their screens (5) (e.g., Figs. 1-2 and 7-10; display screens 51), 
wherein 
+ said screen (5) (e.g., Figs. 1-2 and 7-10; display screens 51) is designed to display video content (13) represented by received video data (e.g., Figs. 7-10; display content), and 
+ said display device (6A, 6B) (e.g., Figs. 1-2 and 7-10; display devices 5; [0068])
- receives label positioning data for defining the position of the shelf label display information (9) in the display area of at least one of the screens (5) connected to it (e.g., Figs. 2 and 6-10; display devices 5 receives label positioning data generated by a remote control 165; [0053]) and 
- embeds the shelf label display information (9) in accordance with the received label positioning data in the video content (13) that is delivered to said screen (5) (e.g., Figs. 7-10; shelf label display information is displayed on display screen 5),
wherein said display device (6A. 6B) (e.g., Figs. 1-2 and 7-10; display devices 5) receives said label positioning data (e.g., Figs. 7-10; label positioning data) generated by a remote-control device (10) (e.g., Figs. 2 and 6; remote control 165) that is different from the server (7) (e.g., Figs. 2-3; server 31) via its position-control interface, without the interaction or involvement of the server (7) (e.g., Figs. 2 and 6-10 and [0063]).

5.	Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 20130226742 A1).
Regarding claim 1, Johnson (Figs. 1-11) discloses an electronic shelf label system (1) (e.g., Figs. 2-11; electronic shelf label system), comprising 
- a server (7) (e.g., Fig. 2; server 225; [0032]-[0033] and [0052]) for delivering shelf label display information (9) (e.g., Figs. 3-8; shelf label display information) to a number of display devices (6A, 6B) (e.g., Fig. 2; a plurality of display devices 200) that are controlled by the server (7) (e.g., Fig. 2; server 225) to display said shelf label display information (9) on their screens (5) (e.g., Figs. 3-8; display screens), 
wherein 
- said screen (5) (e.g., Figs. 3-8; display screens 51) is designed to display video content (13) represented by received video data (e.g., Figs. 3-8; display content), and 
- said display device (6A, 6B) (devices e.g., Fig. 2; display 200) is designed to deliver video data to a screen (5) (e.g., Figs. 3-8; display screens), and 
+ to receive label positioning data for defining the position of the shelf label display information (9) in the display area of at least one of the screens (5) connected to it (e.g., Figs. 2, 5-8, and 10; local communication, display devices 200 receives label positioning data generated by a remote control device 221; [0052] and [0030]), and 
+ to embed the shelf label display information (9) in accordance with the received location data in the video content that is delivered to said screen (5) (e.g., Figs. 2, 5-8, and 10; shelf label display information is displayed on display screen), 
wherein said display device (6A, 6B) (display devices 200) comprises a position-control interface for receiving said label positioning data generated by a remote-control device (10) (remote control device 221) that is different from the server (7) (server 225), without the interaction or involvement of the server (7) (Fig. 2 and [0052]; local communication between control device 221 and display devices 200). 

Regarding claim 5, Johnson (Figs. 1-11) discloses a method of positioning an electronic shelf label (e.g., Figs. 2-11; electronic shelf label system)comprising the steps of 
- delivering from a server (7) (e.g., Fig. 2; server 225; [0032]-[0033] and [0052]) shelf label display information (9) (e.g., Figs. 3-8; shelf label display information) to a number of display devices (6A, 6B) (e.g., Fig. 2; a plurality of display devices 200) that are controlled by the server (7) (e.g., Fig. 2; server 225) to displayed said information on their screens (5) (e.g., Figs. 3-8; display screens), 
wherein 
+ said screen (5) (e.g., Figs. 3-8; display screens) is designed to display video content (13) represented by received video data (e.g., Figs. 3-8; display content), and 
+ said display device (6A, 6B) (devices e.g., Fig. 2; display 200)
- receives label positioning data for defining the position of the shelf label display information (9) in the display area of at least one of the screens (5) connected to it (e.g., Figs. 2, 5-8, and 10; local communication, display devices 200 receives label positioning data generated by a remote control device 221; [0052] and [0030]) and 
- embeds the shelf label display information (9) in accordance with the received label positioning data in the video content (13) that is delivered to said screen (5) (e.g., Figs. 2, 5-8, and 10; shelf label display information is displayed on display screen),
wherein said display device (6A. 6B) (display devices 200) receives said label positioning data generated by a remote-control device (10) (remote control device 221) that is different from the server (7) (server 225) via its position-control interface, without the interaction or involvement of the server (7) (Fig. 2 and [0052]; local communication between control device 221 and display devices 200).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
7.	Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as unpatentable over Johnson (US 20130226742 A1) in view of Yeo (US 20140002471 A1).
Regarding claim 3, Johnson (Figs. 1-11) discloses the system (1) according to claim 1, but does not disclose wherein the remote- control device (10) comprises a remote-control display and is designed to execute an application that is designed to visualize on the remote-control display - a representation (5A) of the display area of said screen (5), and - a representation (9A) of said shelf label display information (9) within said display area. However, Yeo (Figs. 2-7) discloses a system comprising a content providing display device 2000 and a remote-control device, wherein the remote-control device comprises a remote-control display 1000 and is designed to execute an application that is designed to visualize on the remote-control display 1000, - a representation  of a display area of a screen (Figs. 2-7), and - a representation of a labeled display information 1, 3, or 5 within the display area (Figs. 2-7). It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yeo to the remote-control display device of Johnson, which would provide a content providing display and the remote-control display device displaying the same content that is displayed the content providing display and allowing manipulation of the content by that remote device. Therefore, the combination of Johnson and Yeo teaches the remote- control device (10) comprises a remote-control display and is designed to execute an application that is designed to visualize on the remote-control display - a representation (5A) of the display area of said screen (5), and - a representation (9A) of said shelf label display information (9) within said display area. The combination/motivation would be to improve the control capabilities and flexibility of the remote-control device of the electronic shelf label system.

Regarding claim 4, Johnson in view of Yeo discloses the system (1) according to claim 3, Yeo (Figs. 2-7) discloses wherein the application is designed - to detect a user interaction regarding the movement and/or positioning of the representation of the label display information on the remote-control display 1000 (Figs. 2-7), and - to generate the label positioning data therefrom, and - to transmit the label positioning data to the display device 2000 (Figs. 2-7) over its remote-control interface that is compatible with the position-control interface of the display device 1000 (Figs. 2-7). Therefore, the combination of Johnson and Yeo teaches wherein the application is designed - to detect a user interaction regarding the movement and / or positioning of the representation (9A) of the shelf label display information (9) on the remote-control display, and - to generate the label positioning data therefrom, and - to transmit the label positioning data to the display device (6A, 6B) over its remote-control interface that is compatible with the position-control interface of the display device (6A, 6B). The combination/motivation would be to improve the control capabilities and flexibility of the remote-control device of the electronic shelf label system.

Regarding claim 7, Johnson (Figs. 1-11) discloses the method according to claim 5, but does not disclose wherein the remote-control device (10) comprises a remote-control display and executes an application that visualizes on the remote-control display - a representation (5A) of the display area of said screen (5) , and - a representation (9A) of said shelf label display information (9) within said display area. However, Yeo (Figs. 2-7) discloses a method to operate a system comprising a content providing display device 2000 and a remote-control device, wherein the remote-control device comprises a remote-control display 1000 and is designed to execute an application that is designed to visualize on the remote-control display 1000, - a representation  of a display area of a screen (Figs. 2-7), and - a representation of a labeled display information 1, 3, or 5 within the display area (Figs. 2-7). It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yeo to the remote-control display device of Johnson, which would provide a content providing display and the remote-control display device displaying the same content that is displayed the content providing display and allowing manipulation of the content by that remote device. Therefore, the combination of Johnson and Yeo teaches wherein the remote- control device (10) comprises a remote-control display and executes an application that visualizes on the remote-control display - a representation (5A) of the display area of said screen (5) , and - a representation (9A) of said shelf label display information (9) within said display area. The combination/motivation would be to improve the control capabilities and flexibility of the remote-control device of the electronic shelf label system.

Regarding claim 8, Johnson in view of Yeo discloses the method according to claim 7, Yeo (Figs. 2-7) discloses wherein the application is designed - to detect a user interaction regarding the movement and/or positioning of the representation of the label display information on the remote-control display 1000 (Figs. 2-7), and - to generate the label positioning data therefrom, and - to transmit the label positioning data to the display device 2000 (Figs. 2-7) over its remote-control interface that is compatible with the position-control interface of the display device 1000 (Figs. 2-7). Therefore, the combination of Johnson and Yeo teaches wherein the application - detects a user interaction regarding the movement and / or positioning of the representation (9A) of the shelf label display information (9) on the remote-control display, and - generates the label positioning data therefrom, and - transmits the label positioning data to the display device (5A, 5B) over its remote-control interface that is compatible with the position-control interface of the display device (6A, 6B). The combination/motivation would be to improve the control capabilities and flexibility of the remote-control device of the electronic shelf label system.

Response to Arguments
8.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the references of Johnson (US 20130226742 A1), Nobutsugu (US 20100001924 A1), and Yeo (US 20140002471 A1) have been used for new ground rejection.  

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691